Exhibit 10.35 1507 7th Street, Unit 425 Santa Monica, CA 90401 December 31, 2014 Cobrador Multi-Strategy Partners LP 32 Creemer Road Armonk, New York 10504 RE: Modification to the series of Senior Convertible Notes (“the Notes”) and associated series A Warrants (“the A Warrants”) dated June 18, 2013 through December 2, 2014 by and between Cobrador Multi-Strategy Partners LP (“the Buyer”) and U-Vend, Inc. and Internet Media Services, Inc. (“the Company”). Dear Mr. Graber, Reference is made to the above mentioned Notes and Warrants.By signing below you, as Buyer, agree to the following modifications to the specific Notes and Warrants. Please note that all common share and warrant prices and quantities in this agreement are reflective of the May 16, 2014 200 for 1 reverse stock split. 1. All the Notes issued during the period from June 13, 2014 through December 2, 2014, in the aggregate principal amount of $400,000, are modified to have a maturity date of December 31, 2015. 2. Interest on these Notes shall continue at 7% per annum through the revised maturity date of December 31, 2015. 3. The expiration date for the A Warrants granted in connection with the Notes issued during the period from June 13, 2014 through December 2, 2014 will be extended by 12 months as follows: A Warrants Revised Expiration Date June 18, 2013 6/18/16 August 21, 2013 8/21/16 October 17, 2013 10/17/16 November 15, 2013 11/15/16 December 26, 2013 12/26/16 January 8, 2014 1/8/17 February 19, 2014 2/19/17 March 7, 2014 3/7/17 April 1, 2014 4/1/17 May 1, 2014 5/1/17 June 3, 2014 6/3/17 November 5, 2014 11/5/17 December 2, 2014 12/2/17 Page 1 of 2 The effective date of the above modifications to the Stock Purchase Agreement and underlying Note and Warrant agreements (“the Agreements”) shall be October 17, 2014.The remaining terms and conditions of the Agreements are not modified and remain the same. If you are in agreement with the above, please sign below. Sincerely, /s/ Raymond Meyers Raymond Meyers President U-Vend, Inc Agreed and accepted: /s/ David Graber David Graber Buyer Cobrador Multi-Strategy Partners Page 2 of 2
